DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn
The indicated Requirement for Restriction/Election of claims 1-20 is withdrawn in view of remarks filed on 4/1/2022. Claims 1-20 are to be examined.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/29/2020, 10/22/2021 and 4/1/2022 are being acknowledged and considered by the examiner.

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


DETAILED ACTION
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimanuki (U.S. Pat. No. 6,927,096).
Shimanuki discloses, as seen in Figures 17, 20 and 39(a)-39(c), a semiconductor device with

(1) a leadframe (20) including: a lead (3) having a first surface separated from a second surface by a first distance; and 
a die pad (3b) having a first surface separated from a second surface by a second distance, the first distance being greater than the second distance; 
a molding compound (2a) on the leadframe (20), the second surface of the lead (3) and the second surface of the die pad (3b) being in the molding compound (2a) (see Figures 17, 20 and 39(a)-39(c)); 
(2) wherein the lead (3) of the device further comprises: a first concave surface extending from the first surface of the lead (3); a second concave surface extending from the second surface of the lead (3); a first edge at which the first and second concave surfaces converge, the first edge being between the first surface of the die pad (3b) and the second surface of the die pad (3b); and a second edge at which the second concave surface and the second surface of the lead (3) converge, the second edge surrounded by the molding compound (2a) (see Figures 17, 20 and 39(a)-39(c)); 
(3) wherein the die pad (3b) further comprises: a first concave surface extending from the first surface of the die pad (3b); a second concave surface extending from the second surface of the die pad (3b); an edge at which the first and second concave surfaces converge, the edge being between the first surface of the lead (3) and the second surface of the lead (3) (see Figures 17, 20 and 39(a)-39(c)); 
(4) further comprising a first die (5) coupled to the first surface of the die pad (3b), the first die (5) including a first surface separated from a second surface by a third distance (see Figures 17, 20 and 39(a)-39(c)); 
(5) wherein the third distance is less than the first distance (see Figures 17, 20 and 39(a)-39(c)); 
(6) wherein the first distance is greater than the second distance added to the third distance (see Figures 17, 20 and 39(a)-39(c)); 
(7) further comprising a second die (5b) on the first die (5a), the second die (5b) including a first surface separated from a second surface by a fourth distance (see Figures 17, 20 and 39(a)-39(c)); 
(8) wherein the first distance is less than the second, third, and fourth distances added together (see Figures 17, 20 and 39(a)-39(c)); 
(9) wherein the first distance is less than the second distance added to the third distance (see Figures 17, 20 and 39(a)-39(c)).

Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang Chien et al. (U.S. Pat. App. Pub. No. 2010/0258934).
Chang Chien discloses, as shown in Figures, a package structure having
(10) a leadframe (110) including: a first lead (NO LABEL) and a second lead (NO LABEL) each having a first surface spaced apart from a second surface by a first distance; 
a die pad (122) having a first surface spaced apart from a second surface by a second distance less than the first distance; 
a first die (150) coupled to the first surface of the die pad (122); 
a first wire (160) bond having a first end coupled to the first die (150) and a second end coupled to the first lead (NO LABEL); and 
a second wire (160) bond having a first end coupled to the first die (150) and a second end coupled to the second lead (NO LABEL), the second wire bond (160) being positioned between the first wire bond (160) and the first surfaces of the first (NO LABEL) and second (NO LABEL) leads; and 
a molding compound (180) on the leadframe (110), the molding compound (180) covering the first wire bond (160) and the second wire bond (160) (see Figures 1A-1G’); 
(11) wherein: the first wire bond (160) has a first length extending from the first end of the first wire bond (160) to the second end of the first wire bond (160); and the second wire bond (160) has a second length extending from the first end of the second wire bond (160) to the second end of the first wire bond (160), the second length being less than the first length (see Figures 1A-1G’); 
(12) wherein the second lead (NO LABEL) is closer to the first die (150) and the die pad (122) than the first lead (NO LABEL) (see Figures 1A-1G’); 
(13) wherein: the first die (150) including a first surface spaced apart from a second surface by a third distance less than the first distance and greater than the second distance; the first (NO LABEL) and second (NO LABEL) leads each including: a first concave surface extending from a first edge at the first surface; a second concave surface extending from a second edge at the second surface; a third edge at which the first concave surface and the second concave surface converge; a first dimension extending from the first edge to the third edge; and a second dimension extending from the second edge to the third edge, the second dimension being less than the first dimension (see Figures 1A-1G’).

 Claims 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramos et al. (U.S. Pat. App. Pub. No. 2008/0258278).
Ramos disclose, as displayed in Figures 37A-38, a semiconductor package with
(14) a first lead (1205) having a first surface spaced apart from a second surface by a first distance; 
a die pad (1210) having a first surface spaced apart from a second surface by a second distance less than the first distance; 
a first die (1220) on the second surface of the die pad (1210); 
a first wire bond (1225) having a first end coupled to the first die (1220) and a second end coupled to the second surface of the first lead (1205); and 
a molding compound (1230) covering the second surface of the lead (1205), the second surface of the die pad (1210), the first die (1220), and the first wire bond (1225) (see Figures 37A-38); 
(15) further comprising a second lead (1205) having a first surface spaced apart from a second surface by the first distance, the second lead (1205) being further away from the die pad (1210) than the first lead (1205) (see Figures 37A-38); 
(16) further comprising a second wire bond (1225) having a first end coupled to the first die (1220) and a second end coupled to the second surface of the second lead (1205) (see Figures 37A-38); 
(17) wherein: the first wire bond (1225) having a first length extending from the first end of the first wire bond (1225) to the second end of the first wire bond (1225); and the second wire bond (1225) having a second length extending from the first end of the second wire bond (1225) to the second end of the second wire bond (1225), the second length being greater than the first length; and the first wire bond (1225) being between the second wire bond (1225) and the second surface of first lead (1205) (see Figures 37A-38); 
(18) further comprising a second die (1250) on the first die (1220) (see Figures 37A-38); 
(19) further comprising a second wire bond (1225) having a first end coupled to the second die (1250) and a second end coupled to the second surface of the second lead (1205) (see Figures 37A-38); 
(20) wherein: the first die (1220) having a first surface spaced apart from a second surface by a third distance; the second die (1250) having a first surface spaced apart from a second surface by a fourth distance less than the third distance; and the first distance being less than the second distance, the third distance, and the fourth distance added together (see Figures 37A-38).

Obviousness Typed Double Patenting
Statutory Basis
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The Rejections
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double
patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,903,172.
	Although the conflicting claims are not identical, they are claiming common subject matter, as follows: both U.S. Patent and instant application claimed a device. Specifically, regarding claim 1 of instant application discloses a device (claim 1 of Pat. 10,903,172, column 21, line 34) comprising: 
a leadframe including: a lead having a first surface separated from a second surface by a first distance (claim 1 of Pat. 10,903,172, column 21, lines 35-40); and a die pad having a first surface separated from a second surface by a second distance, the first distance being greater than the second distance (claim 1 of Pat. 10,903,172, column 21, lines 41-44); a molding compound on the leadframe, the second surface of the lead and the second surface of the die pad being in the molding compound (claim 1 of Pat. 10,903,172, column 21, lines 46-56). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because as follows: both U.S. Patent and instant application claimed a method. Moreover, the claims 1-22 in the U.S. Patent No. 10,903,172 are either narrower or broader version of the claims of the instant application or obvious variations thereof. The facts are that the claims of the U.S. Patent No. 10,903,172 and instant application have claimed the same goal and are not distinguished from each other.
For these reasons, claim 1-20 are seen as obvious variations of the patented claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        May 03, 2022